Citation Nr: 0209638	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  97-30 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active military service from February 
1953 to February 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Waco, Texas.

In a November 1998 decision, the Board denied entitlement to 
service connection for the claims on appeal on the basis that 
the veteran had not submitted well-grounded claims.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Veterans Claims Court).

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The new statute eliminated the concept of a 
well-grounded claim.  In May 2001, the Veterans Claims Court 
vacated the Board's November 1998 decision and remanded the 
case for readjudication in light of the VCAA.


FINDINGS OF FACT

1.  To the extent possible, the RO has developed all evidence 
necessary for an equitable disposition of the veteran's 
claims.

2.  The earliest medical evidence of hemorrhoids, prostate 
cancer, or hypertension is dated many years after the 
veteran's separation from service.

3.  There is no competent evidence tending to link the 
veteran's hemorrhoids, prostate cancer, or hypertension to 
any event or occurrence of his military service.


CONCLUSIONS OF LAW

1.  Hemorrhoids were not shown to be incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).

2.  Prostate cancer was not shown to be incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).

3.  Hypertension, was not incurred in or aggravated by the 
veteran's military service, nor may hypertension be presumed 
to have been incurred in such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant Laws and Regulations:  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001).  If a chronic disease 
is shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (2001).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 2001); 38 C.F.R. § 3.303(d) 
(2001).  

In addition, where a veteran served ninety days or more 
during a period of war or during peacetime after December 31, 
1946, and certain diseases, such as hypertension, become 
manifest to a compensable degree within one year after the 
veteran's military service ended, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113 
(West 1991); 38 C.F.R. § 3.307(d) (2001).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background:  Attempts to locate the veteran's service 
medical records have been unsuccessful.  Apparently, his 
records were destroyed in the fire at the National Personnel 
Records Center (NPRC) in 1973.  There are no service medical 
records currently associated with the claims file.

Post-service medical records are negative for complaints of, 
diagnoses of, or treatment for hemorrhoids, prostate cancer, 
or hypertension for many years after service separation.  
Post-service medical evidence associated with the claims file 
reveals that the veteran sustained a fall in February 1974 
and injured his back.  A private treatment record dated in 
June 1974 reflected a previous medical history of an 
accidental stab wound in the remote past and a burn of the 
foot two years previously, but no indication of a past 
medical history of hemorrhoids, prostate cancer, or 
hypertension.  The veteran's blood pressure was noted to be 
120/80; there were no complaints related to hemorrhoids 
(rectal examination was deferred), prostate cancer 
(genitourinary examination was deferred), or hypertension.

As part of a claim for nonservice-connected pension related 
to the veteran's back disorder, he underwent a VA examination 
in October 1975, which was negative for complaints of, 
treatment for, or diagnoses of hemorrhoids, prostate cancer, 
or hypertension.  His digestive system examination (to 
include, among other things, hemorrhoids) was negative, and 
his genitourinary system (to include the prostate) was 
described as "asymptomatic."  Blood pressure readings were 
reported at 142/80 (sitting), 140/76 (recumbent), and 148/90 
(standing).  A private physician statement dated in October 
1975 reflected a blood pressure of 140/76.  Treatment records 
dated in the early 1980s report the veteran's blood pressure 
as 120/78 and 132/70.

In February 1981, the veteran sought private medical 
treatment for a choking sensation on swallowing.  At that 
time, he also complained of hemorrhoids and itching, but no 
bleeding.  The diagnoses included "hemorrhoids by history 
but not on examination."  His blood pressure at that time 
was 132/88.  A March 1983 blood pressure was noted as 140/80.  
In July 1983, the veteran sought VA treatment for 
hemorrhoids.  Small internal and external hemorrhoidal tags 
were noted and he was prescribed ointment.  The Board notes 
that his blood pressure at that time was reported as 138/70.  

In August 1983, the veteran filed a claim for hemorrhoids.  
As part of his claim, he identified five physicians who had 
treated him for hemorrhoids.  Of those five, three were 
reported to be providing current treatment.  A single private 
medical record dated from one of the two remaining physicians 
showed that the veteran sought treatment for pruritis ani in 
October 1969.  The private physician reported that the 
veteran's skin looked normal and there was no mention made of 
hemorrhoids.  For informational purposes only, the Board 
notes that pruritis ani is defined as anal itching but that 
hemorrhoids do not cause pruritis ani.  See Merck Manual, p. 
825 (15th ed.).  More recent attempts were made to obtain the 
private treatment records from the two physicians but none 
were available as one had died and the other retired many 
years previously and was in poor health.  An additional 
attempt was made to obtain the veteran's service medical 
records at that time but was unsuccessful.  Apparently after 
the veteran failed to respond to a request for additional 
information, the RO never adjudicated the claim for 
entitlement to service connection for hemorrhoids.

In June 1996, the veteran filed his current claims for 
service connection.  In an income and net worth statement of 
May 1996, he noted that he had been treated for hypertension 
since 1974.  VA outpatient treatment records for 1995-96 
showed the presence of each of the claimed disabilities.  A 
June 1996 note indicates a history of prostate cancer since 
1994.  Attempts by the RO in 1996 and 1997 to obtain service 
medical records or information from alternative sources were 
unsuccessful.

At a hearing on appeal in July 1997, the veteran reported 
being treated for hemorrhoids in service and that this 
problem had continued over the years.  He also stated that he 
felt his prostate cancer, which had developed about two years 
before, was related to his hemorrhoids.  He reported no 
treatment for hypertension in service, but noted that he had 
experienced dizziness and headaches during service, which 
were similar to the symptoms he had as a result of his 
hypertension.  In a July 1997 statement, the veteran's spouse 
reported that he had problems with hemorrhoids about a year 
into their marriage (the record shows they were married in 
March 1959).

Legal Analysis:  Based on the evidence of record and the 
applicable laws and regulations set forth above, the Board 
finds that the record fails to reveal any clinical evidence 
that the veteran developed hemorrhoids, prostate cancer, or 
hypertension during military service.  The Board is mindful 
that in a case, such as this one where service medical 
records have been lost, there is a heightened duty to assist 
the veteran in developing the evidence that might support his 
claim.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).  This 
heightened duty includes the obligation to search for 
alternate medical records.  See Moore v. Derwinski, 1 Vet. 
App. 401 (1991).  In addition, the Board is directed to 
explain its findings and conclusions and consider carefully 
the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  While there are no service 
medical records to consider, the Board is persuaded by the 
absence of medical records or treatment for the claimed 
disabilities for many years after service separation.  

Hemorrhoids:  Specifically, with respect to the claim for 
hemorrhoids, the Board notes that there are no complaints 
related to hemorrhoids until 1981, over 25 years after 
service separation.  Even assuming that the veteran 
experienced hemorrhoids in service, the first medical 
evidence of hemorrhoids dated more than 25 years after his 
release from service is too remote to establish continuity of 
symptomatology in order to support a claim for service 
connection.  While medical evidence dated in 1969, some 14 
years after service discharge, showed treatment for pruritis 
ani, the Board notes that pruritis ani is not medically 
related to hemorrhoids.  Therefore, records dated in 1969 
failed to show hemorrhoids.  

Further, medical evidence dated in the 1970s fails to mention 
complaints related to hemorrhoids, despite a reported past 
medical history of other problems obtained from the veteran.  
Moreover, a VA examination report dated in October 1975 noted 
that the veteran's digestive system (specifically including 
hemorrhoids) was negative.  In addition, his wife reported 
that the veteran developed hemorrhoids within a year of their 
marriage.  As the evidence shows that the veteran was married 
in 1959, this indicates to the Board that the veteran's 
hemorrhoids were not manifested until 1960, at the earliest, 
some 5 years after service separation.  

In addition, while the veteran complained of hemorrhoids in 
1981, there was no actual diagnosis of hemorrhoids until 
1983, when small internal and external hemorrhoidal tags were 
noted.  As such, even accepting the veteran's contention that 
he experienced an episode of hemorrhoids in service, the 
Board finds no evidence of a chronic disability as shown by 
the multi-year gap between service separation and diagnosis 
of hemorrhoids.  Finally, no treating physician has 
established a medical nexus between the veteran's current 
complaints of hemorrhoids and military service.  Accordingly, 
the veteran's claim must be denied.

Prostate Cancer.  The veteran maintains that his prostate 
cancer was the result of his in-service complaints of 
hemorrhoids.  First, the Board places significant probative 
value on the medical records indicating, by medical history, 
that the veteran did not develop prostate cancer until 1994, 
some 40 years after service separation.  Next, none of the 
medical examiners have attributed prostate cancer to the 
veteran's active military service. The Board also finds that 
the veteran's assertions of a causal relationship between 
hemorrhoids and prostate cancer isn't competent evidence.  
Therefore, the Board finds no clinical evidence which 
establishes a medical nexus between the veteran's current 
diagnosis of prostate cancer and his military service.  

Hypertension.  The veteran next contends that he experienced 
the same symptoms of dizziness and headaches in-service which 
he had when he was diagnosed with hypertension.  While 
acknowledging that he was not treated for hypertension during 
service, he contends that his in-service symptoms were 
consistent with hypertension.

Despite the veteran's assertions to the contrary, the Board 
places greater probative value on the medical records 
indicating that the veteran did not develop hypertension 
until many years after service separation.  Specifically, 
multiple blood pressure readings beginning in 1974 showed 
normal blood pressure readings.  Moreover, the veteran's 
blood pressure was essentially normal for VA purposes in an 
October 1975 VA examination, in an October 1975 private 
treatment record, in treatment records dated in the early 
1980s, in a February 1981 private treatment record, in a 
March 1983 medical note, and in a July 1983 VA treatment 
record.   

While VA outpatient treatment records dated in the mid-1990s 
show treatment for hypertension, none of the medical 
examiners have ever attributed the veteran's hypertension to 
his military service.  Further, the Board finds that the 
evidence showing no disability related to hypertension for 
many years after service separation sufficient to rebut the 
veteran's claim that he developed the disorder during 
military service.  Therefore, the Board finds no clinical 
evidence which establishes a medical nexus between the 
veteran's hypertension and his military service.  As such, 
the veteran's claim must be denied.

In denying all the veteran's claims, the Board has considered 
the veteran's statements and sworn testimony that he suffered 
from his claimed disabilities beginning in military service.  
Although his statements may be probative of symptomatology, 
they are not competent or credible evidence of a diagnosis, 
date of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992).  The assertions are 
of little probative value in light of the other objective 
evidence of record showing no continuing findings indicative 
of hemorrhoids, prostate cancer, and hypertension until many 
years after service separation.  The veteran lacks the 
medical expertise to offer an opinion as to the existence of 
any current disorder, as well as to medical causation of any 
current disability.  Id.  Even accepting the veteran's 
statements as to in-service symptomatology, the Board finds 
that service connection must be denied on the basis of the 
multi-year gap between military service and diagnoses.

Finally, the Board notes that during the pendency of this 
appeal, there was a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which, 
among other things, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  Additionally, in August 2001, VA 
issued regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  See 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001).

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of these claims under 
the VCAA.  By virtue of the information contained in the 
statement and supplemental statement of the case issued 
during the pendency of the appeal, the veteran was given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  Further, the Board 
notes that the RO provided the veteran with a letter 
outlining alternative sources of evidence to support his 
claim in December 1996 due to the absence of service medical 
records.  Moreover, the veteran requested and was provided 
with an opportunity to appear at a personal hearing in July 
1997.  

In addition, while the veteran noted that he sought private 
treatment after service separation, he acknowledged that the 
private medical records are no longer available.  The RO has 
also made multiple but unsuccessful attempts to obtain the 
veteran's service medical records and the Board finds that 
further attempts at this point would be futile.  Thus, while 
the veteran appears to have current diagnoses related to his 
claims, the Board is persuaded that there is no clinical 
evidence of treatment for disorders until many years after 
service separation.  As such, the Board finds that the record 
as it stands is sufficient to decide the claims and no 
additional development is needed.  Therefore, the Board finds 
that the mandates of the VCAA have been satisfied.


ORDER

The claim for entitlement to service connection for 
hemorrhoids is denied.  

The claim for entitlement to service connection for prostate 
cancer is denied.  

The claim for entitlement to service connection for 
hypertension is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 

